Dear Mrs. Grillet:
In a letter to this office you relate that the City of Houma has, through annexation, incorporated certain areas contained within existing road lighting, fire protection and recreation districts created by the police jury. These districts levy ad valorem taxes for maintenance or bond payments or both. You ask if the districts can legally continue to levy their taxes on the property now contained within the city limits.
With respect to taxes levied for bonds, any district which has tax bonds outstanding is required under the provisions of Article 6, Section 33 (B) of the Louisiana Constitution of 1974 and also La. R.S. 39:569 (A) to levy and collect on all taxable property in the political subdivision ad valorem taxes sufficient to pay principal and interest on the bonds. In order to meet the constitutional test of validity, it is necessary that said taxes be uniformly levied throughout the entire district. Likewise, the proposition for the levy of the maintenance taxes, as approved by the electors of the district, provided that the tax shall be levied on all property subject to taxation in the district.
Therefore, it is our opinion that the continuation of the levy of the taxes in the districts described above is legal and does not violate any provisions of state law. We wish to point out that under the Local Services Law (La. R.S. 33:1311 et seq) the districts and the city may enter into agreements for providing and paying for overlapping services in the incorporated areas of the districts.
Yours truly,
                                 WILLIAM J. GUSTE, JR ATTORNEY GENERAL
                                 By: Gunther R. Michaelis Special Assistant Attorney General